DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The Amendment filed on 04 February 2021, which appears to be the same amendment and response filed on 28 January 2021, has been entered; claims 1, 2, 4-6, and 8-22 remain pending, of which claims 6, 8-10, and 16-19 were previously withdrawn, and of which claim 20 is withdrawn according to the restriction requirement set forth below.

Election/Restrictions
Newly submitted claim 20 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  claim 20 is directed to a method for neutralizing a chlorine-based component which involves the chlorine neutralizer of claim 1, and is restricted for the same reasons claims 16-19 were restricted; the technical feature identified as the chlorine neutralizer is disclosed by Katsuhiro and Gagnon, as discussed below in the art rejections of claim 1.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 20 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant’s arguments, see Pages 7-8 of the Remarks, filed 04 February 2021, with respect to the rejection of claims 3 and 13-15 under 35 USC 112(d) have been fully considered 
Applicant's arguments, see Pages 8-10 of the Remarks, filed 04 February 2021, regarding the art rejections over primary reference Katsuhiro have been fully considered but they are not persuasive.  Applicant argues that the ethylene vinyl alcohol copolymer is used as a binder fiber to hold the ion exchange fibers in the sheet, and that there is nothing in Katsuhiro that teaches or suggests that the ethylene vinyl alcohol copolymer neutralizes chlorine-based components; however, the claims do not require that the vinyl alcohol based polymer itself specifically neutralizes chlorine.  Even if the chlorine neutralizing behavior was attributed to the vinyl alcohol based polymer specifically, this does not limit the claims in any meaningful way as any functionality pertaining to chlorine neutralization is merely a statement of intended use.  The Examiner submits that the sheet of Katsuhiro comprises the ethylene vinyl alcohol copolymer (which is devoid of anion exchange groups) and that the sheet does neutralize chlorine; it is further submits that the ethylene vinyl alcohol copolymer is capable of participating in the neutralizing of chlorine. 
Applicant argues that the ion exchange fibers of Katsuhiro are required to have a Cl type anion exchange fiber, and the Examiner agrees; however, the sheet of Katsuhiro does comprise a vinyl alcohol based polymer which is free of anion exchange groups (even though these limitations are not supported by Applicant’s Specification as discussed below), and the base material of the anion exchange fiber of Katsuhiro is not limited to the base material of polyvinyl alcohol, as discussed in the rejections of claim 1 and 4 below.  The mere presence of anion exchange fibers of any type is not precluded by the claims. 
Additionally, the Examiner cites Gagnon below in a new set of art rejections which specifically teach with the vinyl alcohol based polymer being devoid of anion exchange groups, as necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 11-15, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to claim 1, the limitations which lack support in Applicant’s Specification are: “and the vinyl alcohol based polymer, if present, is devoid of anion exchange groups”.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977).  The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The vinyl alcohol based polymer is described in Paragraphs [0051-0054] of the Specification.  Paragraph [0051] teaches that in addition to the vinyl alcohol monomer, a 
Regarding claims 2, 4, 5, 11-15, 21, and 22, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "throw-in type" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable. Terms such as "-like" are similar to terms such as "or the like" or "and the like" which have been held to be indefinite in a claim since they extend the otherwise definite scope of terms to an indefinite scope. See Ex parte Caldwell, 1906 CD 58 (Commr. Pats. 1905); Ex parte Remark, 15 USPQ2d 1498 (BPAI 1990). Also similar to the use of "-type" which has been held to be indefinite in a claim for these reasons. See Ex parte Copenhaver, 109 USPQ 118. See MPEP 2173.05(b) (sections E-F).  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 11, 13-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsuhiro et al. (JP # 2004148234A, machine translation provided and relied upon), hereinafter referred to as “Katsuhiro” in the rejections below.
With respect to claims 1, 2, 5, and 21, Katsuhiro discloses a ion-exchange fiber sheet (“the chlorine neutralizer is in the form of fibers”) for removing chlorite ions (Page 1: first paragraph; Examples: see Paragraphs 2 and 3 of Page 4), comprising ethylene (“α-olefin”)-vinyl alcohol copolymer sheath/polypropylene core binder fibers (see Examples) (“wherein the vinyl alcohol based polymer is an ethylene-vinyl alcohol copolymer devoid of anionic exchange groups consistent with Paragraphs [0051-0054] of the Specification. 
Regarding claims 11 and 13-15, Katsuhiro discloses the use of the ion-exchange fiber sheet (“non-woven fabric” of “fiber(s)” or “porous body”: see Page 2, bottom paragraph; “filtration material”) as a filter and within an apparatus (Page 3, last 4 lines; Page 4, first full paragraph, see also Page 4, second full paragraph wherein the ion-exchange fiber sheet is loaded in a PVC pipe).  Katsuhiro also discusses configuring the chlorine neutralizer in various forms, including pleated, corrugated, honeycomb, and cylindrical configurations (Page 4, last 12 
Regarding Claim 13, the limitations “throw-in”, it is submitted that Katsuhiro discloses that the ion-exchange fiber sheet meets the limitations of claim 1, as consistent with the 112(b) rejection set forth above. Paragraph 1, page 1 of Katsuhiro also teaches that the chlorine neutralizer is used to treat pool and bath water, suggesting that the disclosed device is consistent with a chlorine neutralizer which can be “thrown into” the environment with the liquid comprising the chlorine-based component.

Claims 1, 2, 5, 11-15, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gagnon et al. (U.S. Patent # 5443727), hereinafter referred to as “Gagnon” in the rejections below.
With respect to claims 1, 2, 5, 11, 13-15, and 21, Gagnon teaches a membrane (“porous body”) useful as a filters (“filtering material”) comprising a poly(vinyl alcohol) (“vinyl alcohol polymer”; “devoid of anion exchange groups”; “homopolymer of vinyl alcohol”) shell (Abstract; Column 6, lines 13-15; also consistent with a “coated body”; “porous body”; see also Column 21, line 63 through Column 21, line 49 which details membranes within an apparatus/filtration chamber).  
“Chlorine neutralizer” and “wherein the chlorine neutralizer neutralizes a chlorine-based component” are statements of intended use or method limitations which do not further limit the structure or components of the claim.  The filtration membrane article of Gagnon is capable of neutralizing chlorine from the fluids as described in Column 20, line 63 through Column 21, line 49.  
Regarding claim 12, Gagnon teaches that the membrane filter is placed in a filtration chamber (considered to be consistent with “sealed body sealed in a case”: see specifically that the “high pressure” disclosure in Column 21, lines 37-44), through which a fluid flow is passed 
Regarding claim 22, Gagnon teaches that a tactic poly(vinyl alcohol) precursor is applied to surfaces of a supporting structure and is reacted in situ to produce a hydrophilic poly(vinyl alcohol) shell (Abstract), considered to be consistent with being “arranged on an outer surface”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 22 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Katsuhiro et al. (JP # 2004148234A, machine translation provided and relied upon), hereinafter referred to as “Katsuhiro” in the rejection below.
With respect to claim 22, Katsuhiro teaches that the ethylene-vinyl alcohol copolymer acts as a binder fiber for the ion exchange sheet, and that the sheet can comprise up to 80 wt % . 

Claim 4 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Katsuhiro et al. (JP # 2004148234A, machine translation provided and relied upon) as evidenced by Shinichi et al. (JP # 2009050761A, machine translation provided and relied upon), hereinafter referred to as “Katsuhiro” and “Shinichi” in the rejection below.
With respect to claim 4, Katsuhiro discloses ethylene-vinyl alcohol copolymer sheath/polypropylene core binder fibers (see Examples) and ion-exchange fibers embodied as IEF-SA (Page 4, end of paragraph 1), which have a base material of polyvinyl alcohol (see Paragraph [0023] of Shinichi).  It is submitted that since the sheath of the binder fibers is ethylene-vinyl alcohol copolymer and that the ion exchange fibers have a base material of polyvinyl alcohol (“a vinyl alcohol polymer” as in claim 5), it would have been obvious to one of ordinary skill in the art that the chlorine neutralizer of Katsuhiro comprises “at least 30 mass % vinyl alcohol based polymer.  The Examiner further submits that there appears to be no evidence indicating such a mass% for the vinyl alcohol based copolymer is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
It is submitted that the presence of anionic exchange groups on a polyvinyl alcohol base material is not precluded by the supported limitations of claim 1 for the reasons discussed above.  Additionally, the anion exchange fibers are not limited to the example embodiment (see Page 1, first paragraph; Page 3, lines 1-22).  Even if limited to the above example embodiment, Katsuhiro does teach a vinyl alcohol based polymer which is devoid of anion exchange groups, in the sheath of the binder fiber. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuhiro et al. (JP # 2004148234A, machine translation provided and relied upon) in view of Richter et al. (U.S. Patent Publication # 2016/0263505), hereinafter referred to as “Katsuhiro” and “Richter” in the rejection below.
With respect to claim 12, Katsuhiro discloses pleating the ion-exchange fiber sheet (Page 3, last 4 lines; Page 4, first full paragraph) and loading the pleated sheet into a PVC pipe (Page 4, second full paragraph).  The Examiner submits that the sheet would either inherently have to be affixed, held, or otherwise “sealed” to the pipe to keep it in place during flow, or that it would have been obvious to one of ordinary skill in the art that the sheet would either inherently have to be affixed, held, or otherwise “sealed” to the pipe to keep it in place during flow. With respect to the limitation “case”, the Examiner submits that it is conventional to place pool filtration media (see Page 1, Paragraph 1 of Katsuhiro) within a box (“case”) allowing flow (see Richter: Abstract; Fig. 1; Paragraph [0035]).  It would have been obvious to the ordinary artisan to consult the art of pool filter housings to determine an appropriate configuration for the ion-exchange sheet of Katsuhiro.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gagnon et al. (U.S. Patent # 5443727), hereinafter referred to as “Gagnon” in the rejection below.
With respect to claim 4, Gagnon discloses a support structure enveloped in a shell of the polyvinyl alcohol polymer (Abstract; Column 14, lines 32-42; Column 20, line 63 through Column 21, line 49), wherein the supporting structure comprises a polymeric material (Column 13, lines 28-31).  Gagnon suggests a high surface area is desirable (Column 13, lines 20-27), and that the polyvinyl alcohol shell can comprises up to 4,000 monolayers (Column 14, lines 53-57), but does not specifically teach “at least 30 mass % vinyl alcohol based polymer” as claimed.  The Examiner submits that there appears to be no evidence indicating such a mass% for the vinyl In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        25 February 2021